Walton, J.
A special verdict is not necessary in a prosecution for keeping intoxicating liquors with intent to sell the same in violation of law. A general verdict- of guilty or not guilty is all that is usual or necessary in such cases. Nor is it necessary that the complaint should contain an averment that the complainant “has probable cause to believe” that the defendant keeps liquors with intent to sell them in violation of law. Neither the statute nor the form enacted by the legislature requires such an averment. It is enough for the complainant to state that he does in fact believe that intoxicating liquors are thus kept by the defendant. It is not necessary for him to add that his belief is a reasonable one. R. S., c. 27, § 35, and form on page 315.

Exceptions overruled.

Appleton, C. J., Dickerson, Barrows and Peters, JJ., concurred.